Citation Nr: 0930748	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability including degenerative joint disease (DJD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a chronic low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder claimed as posttraumatic stress disorder (PTSD) 
and/or anxiety disorder.

7.  Entitlement to an increased (compensable) evaluation for 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge via videoconferencing at El Paso through 
the VARO in May 2009.  A transcript is of record.  Tr.  At 
that time, it was indicated that he was not further pursuing 
the issue of whether new and material evidence had been 
submitted to reopen a previously denied claim to entitlement 
to service connection for hormonal imbalance, and that issue 
is no longer part of the current appeal.

A substantial packet of evidence was submitted by the Veteran 
via his representative and filed by the Board in the claims 
folder on July 14, 2009; a written waiver of initial VARO 
consideration is attached.

The issues ## 2, 3, 4, 5, 6 and 7 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Disability of the right knee with DJD was first demonstrated 
and confirmed on X-ray in service; the Veteran continues to 
have similar findings and diagnoses which cannot be 
dissociated from the in-service findings and diagnosis.


CONCLUSION OF LAW

A chronic right knee disability including DJD was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II. General Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended.  The amended 
regulation requires that VA, rather than the claimant, bear 
the burden of proving that the disability at issue pre-
existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein. The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Knee Disability with Arthritis/DJD

Osteoarthritis is a synonym for the terms degenerative 
arthritis and degenerative joint disease (DJD).  Greyzck v. 
West, 12 Vet. App. 288, 291 (1999).  Degenerative joint 
disease, or osteoarthritis, is defined as arthritis ... 
characterized by degenerative and sometimes hypertrophic 
changes in the bone and cartilage of one or more joints and a 
progressive wearing down of apposing joint surfaces with 
consequent distortion of joint position usually without bony 
stiffening"  Giglio v. Derwinski, 2 Vet. App. 560, 561 
(1992).  

On entrance examinations there was no history or clinical 
finding of a right knee disorder.  

In August 1971, it was reported that the Veteran had first 
injured his right knee while in basic training about 2 years 
before and was now having pain on activities but no locking 
or effusion.  On another August 1971 entry, he was noted to 
have definite clicking in the right knee on flexing or full 
weight bearing.  Mild DJD of the right knee was diagnosed.  
Other service treatment records show complaints of chronic 
right knee pain and clicking in August 1971; at that time, 
one report of X-rays was shown as purportedly negative.  
Straight leg raising isometrics with strength movements for 
his right quadriceps muscles were prescribed four times a day 
for 10 days.

In September 1971, there was a notation that he was to be 
seen by orthopedics for what had been diagnosed as arthritis 
of the right knee.  On follow-up at the physical therapy 
facility, he was given quadriceps sets with straight leg 
raising for "DJD of the right knee", specifically said to 
be "secondary to trauma".  The Veteran had been seen in 
orthopedic consultation, and although the full report of that 
consult could not be found, it was recorded that he had been 
told by the orthopedic physician that he had arthritis of the 
right knee.

Recent private and VA clinical records have shown ongoing 
problems with his right knee, complaints which the Veteran 
says have been similar in nature for some 30 years.  One 
private physician had seen him in August 2002 after walking 
down a hill and developing right knee pain.  He was diagnosed 
after X-rays with DJD of the right knee.

On VA orthopedic examination in September 2005, the Veteran 
reported having first been told that he had DJD of the right 
knee in service.  With conservative care at the time, he had 
clearing up of the symptoms.  However, in 1972 when 
delivering mail by bike, he had had increased right knee pain 
for which he had started acupuncture treatments and from 
which he received some relief.  However, over the years the 
condition had gotten progressively worse.  He now has a 
constant mild ache localized below and behind the kneecap, 
nonradiating with periodic flare-ups as well.  During 
exacerbations, he had limited mobility.  He used a cane every 
2 weeks or so when anticipating walking for any prolonged 
period of time, which he said helped.  

Since April 2005, he had been working security and had been 
doing maintenance work for 15 years which involving bending, 
crawling and squatting which caused knee problems.  Range of 
motion was flexion 0-120 degrees with pain starting at 110-
100 degrees; with repetitive flexion, he had further 
limitation at 115 degrees.  X-rays confirmed extensive 
meniscal calcification in the medial and lateral meniscus on 
the right.  There was also thought to be some slight 
narrowing of the medial knee joint spaces of both knees.  He 
also had mild to moderate narrowing of the patellofemoral 
joint on the left knee with mild narrowing on the right knee, 
diffusely.  Diagnosis was mild degenerative arthritis of the 
right knee with meniscal degenerative calcifications.  The 
examiner opined that the knee problems were more likely to 
his post-service job as an electrician than service.

In the case of the Veteran's right knee, he was seen on 
several occasions in service for right knee problems, and X-
rays and orthopedic consults confirmed the presence of DJD in 
the right knee.  Unlike some other symptoms, and as cited in 
part above, these are finite findings and relate to 
observable changes in osseous matter.  The Court has 
recognized, as the Board has long accepted, that once 
degenerative changes are identified by X-rays and so 
diagnosed, they are not of such a substantive nature as to 
disappear.  The Veteran may not be qualified to diagnose his 
right knee disability but he is competent to characterize his 
chronicity and nature of symptoms as being consistent over 
the years with the DJD diagnosis in service and at present.

In this case, the DJD in the right knee in service must be 
assumed to have continued, given the chronic complaints 
relating thereto since service, and are now confirmed in the 
X-ray findings.  A doubt is raised which must be resolved in 
his favor, and service connection is in order for DJD of the 
right knee.  


ORDER

Service connection for a right knee disability including DJD 
is granted.  


REMAND

Left Knee and Chronic Low Back Disorders

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability. 
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service- 
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected. 38 C.F.R. § 3.310(b) (2008).  The Board notes that 
38 C.F.R. § 3.310, above, the regulation which governs claims 
for secondary service connection, was amended during the 
pendency of this claim and appeal.  The intended effect of 
this amendment is to conform VA regulations to the Allen 
decision, supra.  

It is noted that service connection as now been granted for 
the Veteran's right knee disability including arthritis.

Service treatment records show several instances of 
complaints of low back pain.  On an examination in January 
1971, he gave a history of recurrent back pain.

On one entry in October 1971, he said he had had low back 
pain for a few years.  Examination showed pain and tenderness 
but deep tendon reflexes and straight leg raising were 
normal.  X-rays of the low back at that time were normal and 
he was given Williams exercises and told to take ASA and 
reassured.  In November 1971, it was again noted that he had 
low back pain.  He said he folk-danced for 4 hours every week 
and ran several hours most days.  He had particular back pain 
when seated for any length of time.  Straight leg raising was 
to 90 degrees without pain.

VA clinical records including from June 2005 show complaints 
of symptoms in his knees, shoulders and hips.  He has 
otherwise complained with regard to his low back as well.

On VA orthopedic examination in September 2005, there was 
slight narrowing of the medial knee joint spaces of both 
knees.  He also had mild to moderate narrowing of the 
patellofemoral joint on the left knee.  However, there was no 
opinion expressed as to whether the worse left knee had been 
impacted by the now-service-connected right knee. 

The Veteran has testified that he was seen by his brother, a 
chiropractor, on occasion for orthopedic problems.  In a 
recent statement from his brother, dated in June 2009, it was 
noted that he treated the Veteran for what seemed to be 
exacerbations of a chronic disc problem in the lumbosacral 
spine in 1988 and 1989.

The Veteran has also recently submitted pages from a calendar 
showing his being off work for purported flare-ups of his 
back injury problems.

Right and Left Shoulder Disability

On the Veteran's entrance examination in June 1968, it was 
noted that he had left and right shoulder burn scars.  On 
another report of his entrance examination dated in August 
1969, his right and left shoulders were again identified as 
areas of interest, but not specifically annotated for what, 
if any, problems were present thereon.

He was apparently in a fight in July 1971 at which time he 
experienced some sort of injury including involving his rib 
area.  On one clinical entry in August 1971, he reported that 
he had had direct blow struck to the shoulders and the area 
was now painful.  On other August 1971 entries, he said he 
was now having left shoulder pain as a result of a motorcycle 
accident several "months" or "years" before; X-rays of the 
left shoulder, taken because of the prior motorcycle accident 
several months before, were reportedly negative.  Cuff range 
of motion exercises were prescribed for his shoulder 
problems.  

He purportedly has had complaints relating to his shoulders 
since service, but there has been no VA examination to 
determine the etiology thereof.  

He has recently submitted up-dated VA clinical records 
showing complaints relating to his low back, shoulders and 
both knees which he said had been present since service.



Psychiatric Disorder (PTSD and/or Anxiety Disorder)

The Veteran has recently submitted a copy of a letter from 
his commander to his parents, dated in January 1969, showing 
that he had been selected as Outstanding Soldier of the 1st 
Basic Combat Training Brigade.  

Other documents are also now of record relating to his 
excellence in other training venues particularly just prior 
to his entrance into service.  

He has also recently submitted statements, dated in May 2009, 
from TT and WRB, relating to his behavior and character prior 
to service.

In November 16, 1969 at Ft. Ord, service treatment records 
show that the Veteran had been knocked unconscious 24 hours 
before after having been purportedly struck in the face with 
a bare foot.  He had right parietal ecchymosis and edematous 
nasal mucosa.  There were facial contusions and a broken 
nose; the fracture was nondisplaced but there was a shiny 
bony cartilaginous structure high in the left vault.  On the 
following day (the third day after the incident), it was 
noted that he had been beaten up and had lost a moderate 
amount of blood.  

On an examination in January 1971, the Veteran checked that 
he had had a nervous problem, but on inquiry, he said that he 
had been told in about the 3rd grade that he had an 
inferiority complex.  In July 1971, he was purportedly 
mugged.  In September 1971 he was complaining of severe 
headaches which were felt to be due to tension or "emotional 
headaches".

The Veteran's service records including his 201 file show no 
diagnosis of any psychiatric disability but reflect an 
assortment of charges on disciplinary problems, on some of 
which he was determined to be guilty.  He was eventually 
given psychological counseling apparently in regard to either 
that or unrelated problems, although the source for the 
referral is not entirely clear. 

The Veteran has argued that the incident(s) in which his nose 
was broken must be considered direct stressor(s) for purposes 
of PTSD.  Service treatment records show several instances of 
nasal symptoms, including one and perhaps more, in which 
there was clear-cut trauma involved, as well as other 
incidents involving fight(s).  Service documents confirm that 
he was seen once after having been "mugged" and otherwise 
beaten up, or had been in some sort of altercation resulting 
in one injury or another, a history consistent with his 
testimony.

His discussion of the circumstances of the nose fracture are 
in the file; they are not otherwise corroborated in the 
service file, but that does not necessarily mean that they 
are not credible.  It remains to be seen whether this was 
such to provide a stressor for an acquired psychiatric 
disorder.

After the VARO denied his claim for a psychiatric disorder on 
the basis that his purported stressor(s) for PTSD could not 
be verified, he was not afforded a psychiatric evaluation to 
determine the nature and etiology of any current psychiatric 
disability.  The only pertinent VA clinical records show that 
he has complained of considerable stress and has said to be 
anxious, but there is no current psychiatric diagnosis of 
record.

The Veteran has recently submitted a "notice of proposed 
removal" documentation from his employer, the U.S. Postal 
Service, relating to his behavior in 2005.

The Veteran testified that he was seen by his brother soon 
after his service at Ft. Ord when he was having emotional 
problems.

In a recent statement from his brother, a chiropractor, dated 
in June 2009, it was noted that he had seen mood swings and 
occasional unreasonable rage in the Veteran when he was at 
Ft. Ord. 

He has recently submitted VA clinical findings showing that 
he was positive on certain testing for PTSD traits.

Since the case must be returned for other reasons, the Board 
finds that it would not be out of line to address this claim 
further by obtaining all mental health records, and availing 
him of a VA psychiatric evaluation.
 
Deviated Nasal Septum

In the evaluation of a deviation nasal septum, residuals, 
fracture of the nose may be (and has been in this case) rated 
under 38 C.F.R. § 4.97, DC 6502. Under DC 6502, deviation of 
the nasal septum is rated as 10 percent disabling, the 
maximum available, for a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side. 38 
C.F.R. § 4.97.

Another applicable diagnostic code includes DC 6504 which 
provides that scars of the nose or loss of part of the nose 
may be assigned a 10 percent rating if there is loss of part 
of one ala, or other obvious disfigurement; or a 30 percent 
rating if the scarring or loss of part of the nose results in 
exposure of both nasal passages.

Higher evaluations are also available under DCs 6510-6514 
(sinusitis) or DC 6522-6524 (rhinitis) however, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14.  Vasomotor rhinitis is 
currently rated under 38 C.F.R. § 4.97, DC 6522.  Under DC 
6522, a 10 percent rating is warranted for allergic rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is warranted for allergic rhinitis 
with polyps.

During the course of the current appeal, the Court issued a 
decision with regard to VCAA notice for an increased rating 
claim.   Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
VCAA duties require: (1) that VA inform the claimant that to 
substantiate an increased rating claim, he must provide (or 
ask the Secretary to obtain) medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that the worsening has had on the 
claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  In 
addition, if the Diagnostic Code under which the claimant had 
been rated contains criteria for a higher disability rating 
that he could not satisfy by demonstrating merely a 
noticeable worsening and accompanying impact on employment 
and daily life, but could only demonstrate such worsening by 
providing certain test results or specific measurements, VA 
must provide at least general notice of this requirement.  
This needs to be addressed in this case.

From the beginning of the nasal trauma(s) in service, the 
Veteran has had some structural concerns and secondary 
breathing problems associated with his nasal fracture, as 
well as bleeding which has continued to present.  Even before 
the recurrent in-service nasal traumas, he was noted to have 
recurrent epistaxis for which Neosporin was given for the 
nares.  

He has been seen on several occasion for symptoms diagnosed 
as rhinitis and sinusitis (including an outpatient report as 
late as Mach 2005 before he was to move to Arizona), but it 
is unclear whether these are due to the facture or something 
associable therewith.  On one March 2005 visit, he had 
frontal facial tenderness at the orbital region with nasal 
tenderness at the bridge and nares with erythema, swelling 
and frequent sinusitis and sore throat.  He has received 
steroids for the symptoms.

A VA nasal examination was undertaken in November 2006 when 
the claims file was not available for review.  At that time, 
he as shown to have the old nasal fracture demonstrated on X-
rays.  He had bilateral nasal congestion involving both 
nostrils with 5% obstruction on the right and 20% obstruction 
on the left with erythema of the nasal mucosa, bilaterally.  
He was also diagnosed on that examination with allergic 
rhinitis, but no opinion was provided as to whether one was 
related to the other.

He has since indicated at the hearing that the examination 
was not adequate to assess his symptoms and has asked for 
another, including to address the daily bleeding and twice 
yearly infections as well as sinus and other complaints for 
which he takes over the counter medications but has not had 
surgery.  The Board finds that given the procedural problems 
involved that need to be resolved, a new VA examination is a 
reasonable request.

In a recent statement from his brother, a chiropractor, dated 
in June 2009, it was noted that the Veteran had occasional 
migraines in the years after Ft. Ord which had increased 
since, greatly, along with chronic sinus congestion. 

The most recent VA clinical records, submitted in July 2009 
by the Veteran, refer to his multiple in-service head trauma 
and subsequent headaches.  He was also seen for severe 
snoring as well as mild obstructive sleep apnea.  It is 
unclear the association, if any, among these findings.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Up-to-date private and VA clinical 
records from care for any of the 
disabilities herein claimed from service 
to date should be acquired, after 
designation and release from the Veteran, 
and attached to the claims file.  VA 
should assist as feasible.

2.  The Veteran should then be examined by VA 
physicians with expertise in pertinent areas to 
determine the nature, extent and probable 
etiology of any right or left shoulder, low 
back, left knee and psychiatric disabilities, 
and how these may or may not be related to 
service or service-connected disabilities.

The claims folder, to include service and post-
service clinical records obtained pursuant to 
(1), and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed.   

The examiner should specifically address the 
following:

    (a)  What are the Veteran's current 
diagnoses (and those diagnosed disabilities 
apparent within the appellate period, before, 
in and/or since service) and the nature of the 
disabilities as to each of the claimed 
disorders, based upon the previous medical 
records on file and the Veteran's history 
before, during, and after service? 

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases, or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically or in any manner 
impacted by or related to military service 
and/or other service-connected disabilities?
    
    (e) With regard to the residuals of nasal 
septal deviation, the current findings should 
be clarified and an opinion provided as to the 
relationship, if any between the already 
service-connected disability and other symptoms 
including headache, nasal bleeding, sleep apnea 
and/or rhinitis/sinusitis, etc.
    
    (f)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (g)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (h)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (i)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (j)  The examiner(s) should provide an 
opinion as to effects of his disabilities upon 
his daily living as well as his ability to 
work.  
    
    (k)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection and increased 
evaluation(s) on all bases.  If any decision 
remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


